McCULLOCH, C. J., (concurring). I concur in the judgment for the reason that the testimony is sufficient to warrant the finding that the name of the owner of the stolen property is Fincher, as charged in the indictment, and not Faneher — at least that he was known by that name — and there was no variance between the allegation and proof. Bennett v. State, 84 Ark. 97; Woods v. State, 123 Ark. 111. I do not agree, however, to that part of the opinion which holds that the name Fincher and Fancher have the same sound so as to he, in effect, the same in the indictment and in the proof. Where the variance occurs merely in the spelling of the name it is immaterial. Such is the effect of decisions'of this court in Rector v. Taylor, 12 Ark. 128, where it was held that the name Gardner and Gardnier have the same sound; the decision in Seman v. Hill, 7 Ark. 70, where it was held that Gravier and Gravaier have the same sound; in Ruddell v. Mozer, 1 Ark. 503, where Mozer, Mausuer and Monseuer were held to have the same sound, and in Power v. Woolley, 21 Ark. 462, where Woolley and Wolley were treated as having the same sound; in Beneux v. State, 50 Ark. 97; where Bennaux and Beneux were held to be the same; in Bennett v. State, 62 Ark. 516, where Watkins and Wadkihs were held to be the same; in Taylor v. State, 72 Ark. 613, where Foshee and Forshee were held to be the same; in Godard v. State, 100 Ark. 149, where Vaughn and Vaughan were held to be the same; and in Birones v. State, 105 Ark. 82, where Nowlin and Nolan were held to have the same sound. On the contrary, the court held in State v. Williams, 68 Ark. 241, that the names Hite and Hyde do not have the same sound; and in Woods v. State, supra, that the names Wood and Woods are not of the same sound. Fincher and Fancher do not sound alike though there is enough similarity possibly to cause confusion among acquaintances as to correct name of the individual so called. Such was the case in this instance and Fancher was known by the name of Fincher. That being so it was not a fatal variance to mention him in indictment under the^name of Fincher if the proof showed that he was known by that name even though it was not his true name.